NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 GERALD L. SMITH,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7023
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3016, Judge Alan G.
Lance, Sr.
             __________________________

                 Decided: April 9, 2012
              __________________________

   GERALD L. SMITH, of Zephyrhills, Florida, pro se.

    JOSEPH A. PIXLEY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
SMITH   v. DVA                                          2


ney General, JEANNE E. DAVIDSON, Director, and TODD M.
HUGHES, Deputy Director.
              __________________________

Before RADER, Chief Judge, PLAGER, and LOURIE, Circuit
                       Judges.
PER CURIAM.

    Gerald L. Smith seeks review of a decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”). 1 That decision affirmed a June 29,
2010, decision of the Board of Veterans’ Appeals (“Board”)
that denied service-connected disability benefits for Mr.
Smith’s prostate cancer. Because Mr. Smith does not
raise any issues within our jurisdiction, we dismiss his
appeal.

                      BACKGROUND

    Mr. Smith served in the United States Navy from Oc-
tober 1955, through July 1976. He was diagnosed with
prostate cancer in December 2004. In February 2005, he
requested service-connected disability benefits, contend-
ing that his prostate cancer is due to exposure to Agent
Orange during his military service.

    The Department of Veterans Affairs Regional Office
denied Mr. Smith’s claim, and the Board affirmed. The
Veterans Court agreed, holding that Mr. Smith was not
entitled to a presumption of Agent Orange exposure
under 38 C.F.R. § 3.307(a)(6)(iii) because he was not
present “at some point on the landmass or the inland
waters of Vietnam,” Haas v. Peake, 525 F.3d 1168, 1197

   1   Smith v. Shinseki, memorandum decision, No. 10-
3016, 2011 WL 5041683 (Vet. App. Oct. 25, 2011).
3                                               SMITH   v. DVA


(Fed. Cir. 2008), and that his proffered evidence was not
competent to establish that he was actually exposed to
Agent Orange while in service. Smith at *2. Mr. Smith
now appeals to this court.

                        DISCUSSION

    This court’s review of Veterans Court decisions is
strictly limited by statute. Unless an appeal presents a
constitutional issue, we “may not review (A) a challenge
to a factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).

    This case falls well within the parameters of a case
that turns on an application of established laws and
regulations to the facts and circumstances of the case.
Because we may not review these types of challenges, see
38 U.S.C. § 7292(d)(2), we dismiss Mr. Smith’s appeal for
lack of appellate jurisdiction. 2

                       DISMISSED




    2  While this case was pending before this court, Mr.
Smith submitted several pieces of additional material
addressing the merits of his case. That material, if it is to
now be considered, must be considered through the proper
procedures of veteran administrative law. See 38 U.S.C.
§§ 5103A(f) and 5108; 38 C.F.R. § 3.156(a).